Citation Nr: 0716017	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for molluscum 
contagiosum.  

2.  Entitlement to service connection for gout, claimed as 
due to Agent Orange exposure.

3.  Entitlement to service connection for residuals of 
myocardial infarction with hypertension and headaches.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for pseudofolliculitis 
barbae.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to March 
1973, and had subsequent service in the United States Army 
Reserves.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from December 2001 rating decision of the 
Department of Veterans Affairs (VA), No. Little Rock, 
Arkansas, regional office (RO), which denied the benefits 
sought on appeal.  The veteran subsequently perfected this 
appeal.

The veteran testified at a RO hearing held in October 2002 
and at a videoconference hearing held before the undersigned 
Veterans Law Judge in March 2004.  Transcripts of these 
hearings are associated with the claims folder and have been 
reviewed.

In October 2004, the Board, in pertinent part, remanded the 
issues currently on appeal for further development.


FINDINGS OF FACT

1.  Molluscum contagiosum was not shown on April 2006 VA 
examination.  Molluscum contagiosum is not manifested by 
exfoliation, exudation, or itching of an exposed or extensive 
area; and it is not shown to cover at least 5 percent, but 
less than 20 percent of the entire body or of exposed 
affected areas; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12 
month period.

2.  The veteran served in the Republic of Vietnam.

3.  Gout was not present during the veteran's military 
service, and is not otherwise related to such service, to 
include Agent Orange exposure.

4.  Cardiovascular disease, to include myocardial infarction 
and hypertension, was not present during the veteran's 
military service; arteriosclerosis may not be presumed to 
have been incurred therein; and the preponderance of the 
evidence is against a finding that the veteran's current 
cardiovascular disability is related to his service.

5.  Headaches were not present during the veteran's military 
service, and are not otherwise related to such service.  

6.  A knee disability was not present during the veteran's 
military service; arthritis may not be presumed to have been 
incurred therein; and there is no objective evidence relating 
a current knee disability to any incident of such service.  

7.  Pseudofolliculitis barbae was not present during the 
veteran's military service, and is not otherwise related to 
service.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for molluscum 
contagiosum have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective prior to, and since, August 30, 2002).

2.  Gout was not incurred in or aggravated by service and it 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

3.  A cardiovascular disability, to include myocardial 
infarction and hypertension, was not incurred in or 
aggravated by service, and arteriosclerosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

5.  Right knee disability was not incurred in or aggravated 
by service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  Left knee disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

7.  Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in January 2001, October 2003, April 
2005, September 2005, and March 2006 letters.  Collectively, 
these letters informed the veteran to submit any evidence or 
information pertinent to his claim, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, hearing transcripts, lay statements, 
and post-service medical evidence from the VA Medical Center 
in Little Rock/Central Arkansas Veterans Health Care System, 
as well as private treatment records from Baptist Memorial 
Medical Center, Dr. Conley, North River Surgery Center, North 
Hills Family Clinic, Southwest Hospital, Oakwood Family 
Medical Center, Dr. Burns, and Dr. Cobbs.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  The Board also notes that in August 2001, the 
veteran indicated that no additional medical records existed, 
and that there was no additional evidence that the veteran 
feels is relevant to his claim.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).


Increased Rating Claim for Molluscum Contagiosum

The veteran's molluscum contagiosum is rated by analogy to 
eczema, pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118 
(2002).  During the pendency of the veteran's appeal, the 
schedule for rating skin disabilities was revised effective 
August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800, et. seq. (2006).  The veteran was advised of the 
amended criteria in a September 2006 letter.

According to the relevant rating criteria effective prior to 
August 30, 2002, evidence of exfoliation, exudation or 
itching (if involving an exposed surface or extensive area) 
results in the assignment of a 10 percent disability 
evaluation.  Evidence of exudation or constant itching with 
extensive lesions or marked disfigurement is required for the 
next higher disability evaluation of 30 percent.  The highest 
disability evaluation allowable pursuant to this Diagnostic 
Code, 50 percent, necessitates evidence of ulceration, 
extensive exfoliation, or crusting, as well as systemic or 
nervous manifestations or exceptionally repugnant 
manifestations.  38 C.F.R.  4.118, Diagnostic Code 7806 
(2002).  

Effective August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  The next higher disability evaluation of 30 
percent requires evidence of such a skin disorder extending 
to 20 to 40 percent of the entire body, 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more (but not constantly) 
during the past 12-month period.  The highest disability 
rating allowable pursuant to this Diagnostic Code, 60 
percent, necessitates evidence of the extension of dermatitis 
or eczema to more than 40 percent of the entire body, more 
than 40 percent of exposed areas affected, or constant or 
near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).  

On review, the Board finds that a compensable evaluation is 
not warranted for molluscum contagiosum under either the 
former or the current criteria.  In this regard, the medical 
evidence does show that the veteran's service-connected 
molluscum contagiosum has resulted in exudation, constant 
itching, extensive lesions, or marked disfigurement.  
Further, the medical evidence fails to show that the 
veteran's service-connected molluscum contagiosum extends to 
at least 5 percent but less than 20 percent of exposed areas 
affected or requires intermittent systemic therapy for a 
total duration of less than six weeks during the past 12- 
month period.  In fact, although the veteran has been 
diagnosed with recurrent molluscum contagiosum, such 
disability was not shown on October 2005 and April 2006 VA 
examinations.  Consequently, a compensable evaluation, 
pursuant to the former and current criteria under Diagnostic 
Code 7806, is not warranted.  See 38 C.F.R. § 4.118 (2002, 
2006).  

In sum the Board concludes that a compensable evaluation for 
service-connected molluscum contagiosum is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior 
to, and since, August 30, 2002).  The Board has considered 
the doctrine of reasonable doubt in the veteran's favor in 
regards to a compensable disability rating, but, as the 
preponderance of the evidence is against that rating, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002 & Sup. 2006); 38 C.F.R. § 3.102 (2006).  Accordingly, 
the veteran's claim for a compensable evaluation for 
molluscum contagiosum is denied.  


Service Connection - Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

When a chronic disease, such as arthritis and/or 
arteriosclerosis, becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.
There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The term "active military, naval, or air service" includes 
active duty, any period of active duty training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); see also 38 C.F.R. § 3.6, which defines active 
duty, ACDUTRA and INACDUTRA.


Analysis

The veteran contends that he is entitled to service 
connection for gout, cardiovascular disability, headaches, 
bilateral knee disability, and pseudofolliculitis barbae.  
The veteran asserts that these disabilities are a result of 
active military service.


a.  Gout

The veteran asserts that he is entitled to service connection 
for gout, claimed as secondary to Agent Orange exposure.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 

In this case, the fact that the veteran had service in 
Vietnam is undisputed; his DD-214 indicates that the veteran 
had Vietnam service, and therefore he is afforded the 
presumption of Agent Orange exposure while serving in 
Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

While the veteran is afforded the presumption of Agent Orange 
exposure while serving in Vietnam, the Board notes that the 
veteran's gout is not recognized by the Secretary as 
warranting a presumption of service connection.  38 C.F.R. § 
3.309(e).  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 


1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service medical records, to include a March 1973 separation 
examination report, are negative for a diagnosis of gout.  
The first objective evidence of gout is a private medical 
record dated in 2001, more than two decades post-service.  

Moreover, the record does not contain evidence of a nexus 
between the veteran's gout and his military service, to 
include Agent Orange exposure.

In sum, since the veteran's gout is not a disability 
recognized by the Secretary as warranting a presumption of 
service connection based on Agent Orange exposure, the 
veteran's service connection claim on a presumptive basis 
must be denied.  Further, the record does not contain 
objective evidence associating the veteran's gout to service, 
to include Agent Orange exposure, therefore, the veteran's 
service connection claim for pertinent disability must be 
denied.

The preponderance of the evidence is against the veteran's 
service connection claim, and the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2006).


b.  Residuals of Myocardial Infarction with Hypertension and 
Headaches

Medical evidence shows that the veteran currently has a 
cardiovascular disability, variously diagnosed as myocardial 
infarction and hypertension.  However, there is no objective 
evidence of cardiovascular disease in service, or of 
arteriosclerosis within the first post-service year.  Service 
medical records fail to show that the veteran was diagnosed 
with hypertension or any other heart disease.  Separation 
examination report shows a blood pressure reading of 130/90; 
no diagnosis of heart disease was noted.  The first evidence 
of cardiovascular problems is a private hospital record dated 
in January 1990.  At that time, the veteran was admitted to 
the hospital due to cardiac complaints, and was diagnosed 
with angina; probable myocardial infarction.  In the same 
month, the veteran was also diagnosed with hypertension.  
Thus, the veteran's cardiovascular disability was not 
diagnosed until approximately 17 years post-service.  

The record contains an October 2002 private opinion from Dr. 
Burns; such physician noted the veteran's diagnosis of 
myocardial infarction with essential hypertension, and stated 
that the veteran's "hypertension was a result of the stress 
he had experienced during his tenure in the military."  
Significantly, however, there is no evidence showing that the 
veteran sought treatment for stress-related problems, and 
there is no evidence of in-service hypertension secondary to 
stress.  As such, the Board finds that the October 2002 
opinion is of limited probative value.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran's cardiovascular 
disability is related to his period of military service.  
Therefore, the veteran's service connection claim for a 
cardiovascular disability, to include myocardial infarction 
and hypertension, must be denied.

The veteran also asserts that he is entitled to service 
connection for headaches.  However, there is no objective 
evidence of headaches in service.  Service medical records, 
to include the March 1973 separation examination report, are 
completely negative for a diagnosis of headaches.  There is 
also no objective evidence of record relating the veteran's 
headaches to service.  Review of the record reveals that the 
veteran complained of headaches in 1994 when his blood 
pressure was elevated.  A November 1998 VA examiner noted 
that the veteran's headaches were "most probably secondary 
to his uncontrolled hypertension."  As noted, the Board has 
denied the veteran's service connection claim for 
cardiovascular disability herein.

As the preponderance of the evidence is against the veteran's 
service connection claim for a cardiovascular disability and 
headaches, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006).


c.  Bilateral Knee Disability

Medical evidence shows that the veteran has a bilateral knee 
disability.  The veteran attributes such disability to his 
military service, specifically to jumping in and out of 
trucks.  However, there is no objective evidence of a 
bilateral knee disability in service.  Review of the 
veteran's service medical records, to include the March 1973 
separation examination report, are completely negative for a 
diagnosis pertinent to either knee.  The veteran was first 
diagnosed with arthritis of the knees in 2001, approximately 
twenty-eight years post-service.  There is also no objective 
evidence relating current bilateral knee disability to 
service.  

To the extent that the veteran's arthritis in the knees is 
secondary to his gout, the Board reiterates that entitlement 
to service connection for gout has been not been established 
herein.

In sum, there is no objective evidence of a disability of 
either knee during service, and no objective evidence 
associating the veteran's current bilateral knee disability 
to service, therefore, the veteran's service connection claim 
for pertinent disability must be denied.  As the 
preponderance of the evidence is against the veteran's 
service connection claim, the reasonable doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006).


d.  Pseudofolliculitis Barbae

The veteran asserts that he is entitled to service connection 
for pseudofolliculitis barbae.  Review of both private and VA 
medical evidence show a current diagnosis of 
pseudofolliculitis barbae, but the record contains no 
evidence of pseudofolliculitis barbae in service.  Also, 
there is no objective evidence of a nexus between 
pseudofolliculitis barbae and service.  

In the absence of objective evidence of pseudofolliculitis 
barbae during a period of active service, and no evidence 
associating the veteran's pseudofolliculitis barbae to 
service, the veteran's service connection claim for pertinent 
disability must be denied.  

As the preponderance of the evidence is against the veteran's 
service connection claim for pseudofolliculitis barbae, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).

While the veteran believes that his gout, cardiovascular 
disability, headaches, bilateral knee disability, and 
pseudofolliculitis barbae are related to his active military 
service, his opinions as to medical matters are without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board also acknowledges 
the July 2005 statement provided by the veteran's sister to 
the effect that the veteran's knee disability is related to 
service, however, she, as a layperson, is also not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  Id.


ORDER

Entitlement to a compensable evaluation for molluscum 
contagiosum is denied.  

Entitlement to service connection for gout, claimed as due to 
Agent Orange exposure, is denied.

Entitlement to service connection for residuals of myocardial 
infarction with hypertension is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


